Betts, J.
On the 24th day of January, 1906, application herein was made t« a Special Term of this court at Brooklyn on an affidavit of Oora Gardner, reciting in substance that Andrew A'. White, an attorney and counselor at law practicing his profession in the city of Binghamton in this State, was employed by her in the year 1901 to collect certain moneys and demands due her from one Major, amormting to the sum of $427.31, and to pay one James Munn $250 thereof and the balance to applicant, Gardner; that the full amount was collected, only $25 paid to Munn and $35 to the affiant Gardner, and that the balance, amounting to $367.31, White refused to pay over although the same had been demanded; and on this affidavit an order was made directing said White to pay to said Gardner or to W. T. Shaw, her attorney, said $367.31, with interest from January 24, 1905,.or show cause a.t the Special Term of this court at Goshen, February 10, 1906, why an attachment should not issue against him. This order was served upon White. He appeared as his attorney in person, filed cer- " tain preliminary objections' to the motion, which being overruled, certain affidavits of said White were filed in which he denied having been at any time the attorney in the matter referred to for the said Cora Gardner, or ever having collected any funds for her therein, or ever having made any payments to her on that account or to any other person' by her direction and, further, that no demand for payment of the money specified in the order was made upon him. Accompanying his affidavit was an affidavit of George W. -Major, who it was alleged was to make the payments in question; and he stated that the contract in question was in possession of one H. H. Horton, a real estate agent, and that he, Major, was to make the payments to the said Horton and did so and received receipts for the payments signed by said Horton, and that said White received some payments for said Horton when Horton was out of his office, but that the *274payments were indorsed on the contract by Morton. So on the hearing, on the 10th of February, 1906, before the court at Goshen, ,the question of the relation of attorney and client between Mrs. Gardner and Mr. White was put squarely in issue by White’s denial; and the fact of White’s having collected anything for Mrs. Gardner was also denied by White and by Major, who was to and did make the payments in question. Upon this hearing an order of reference was made referring the matter to Thomas Watts to take proof as to the truth of the facts and circumstances set forth'in the affidavits upon which said order to show cause was granted, which was the affidavit of Oora Gardner, although an affidavit of her daughter was apparently attached to hers but not recited in the order granted.
Subsequently hearings were had before Watts, the referee, and later, and on April 17th, Watts reported in substance that Cora Gardner and White as her attorney and counsel agreed that he should collect $395 from George W. Major and pay to one Munn, for Cora Gardner, $250, and the balance thereof he should pay to Gardner; that White as the attorney for the said Gardner collected said $395 and $32 interest, making $427, paying to James Munn therefrom $50' and to Cora Gardner under said agreement $35, leaving in his hands $342, which sum he, the referee, found due to said Cora Gardner, and that White refused to pay the same over to her, and that, in his opinion, White was guilty of contempt of court. This report of the referee was not served upon White by Mrs. Gardner or any one in her behalf; but upon it a notice of motion was made returnable at a Special Term held at Mew Rochelle, Westchester county, April 28, 1906, for confirmation of this report. An admission of service of a copy of this referee’s report and notice of motion was signed by one John B. Swezey, claiming to act as at-, torney for Mr. White. The notice of motion even was not served on White. The papers submitted before me show that White had always signed the papers prior to this admission of service as attorney in person, and he alleges that Swezey wag simply counsel for him and had no authority to sign an admission of any kind. On this 28th day of April, an attorney *275appeared for Mr. White and made various objections to the hearing of the motion at that time and to the report, all of which were overruled; and an order was made, not confirming the referee’s report which was the relief asked, but reciting the facts found by the referee and reciting that a copy of said" report and the notice of this motion having been personally served more than ten days before this date, it was “ ordered and adjudged that the failure of the said Andrew A. White to pay said sum of money to the said Oora Gardner is a misconduct that was calculated to, and actually did, defeat, impair, impede and prejudice the rights and remedies of the said Oora Gardner.” It was further ordered “ that a fine of three hundred forty-two dollars be and the same is hereby imposed upon the said Andrew Á. White' for his misconduct.” And it was further ordered “ that the said Andrew A. White pay to the said Oora Gardner the costs and expenses of these proceedings, amounting to the sum.of $89 and the sheriff’s fees as hereinafter mentioned.” And it was further ordered “that the said Andrew A. White be and he is hereby directed to stand committed in the common jail of the county of Orange, there to remain in close custody, charged upon said contempt, until the fine imposed as aforesaid, together with the said costs and expenses, the sheriff’s fees herein or upon a warrant issued hereto, he fully paid, unless he shall be sooner discharged by this court.”
Later application was made for a resettlement of this order, which was had; and, eventually, a commitment was issued under which White was committed to the jail of the county of Steuben from which he was- taken by a writ of habeas corpus before the acting county judge of Steuben county and discharged by the acting county judge on the ground that he could not properly be held in these proceedings. This habeas corpus proceeding is reported (People ex rel. White v. Feenaughty, 51 Misc. Rep. 468) ; a reference is had thereto for a more full and complete report of the various proceedings had in this matter and for the reasons there assigned by the court for the action then taken.
The matter now comes before me on an application made *276in. behalf of White for a dismissal of the entire proceedings brought by Mrs. Gardner against Mr.. White, White alleging that in this proceeding the court never obtained jurisdiction either of his person or of the subject-matter herein involved. The principal ground of his contention that no jurisdiction was obtained of the person or of the subject-matter is that, from the date of the return of the original order, it appeared to the court that White did not concede that any relation of attorney and client ever existed between him and Mrs. Gardner in this matter and that, in fact, no such relation ever did exist; or that he had ever collected any money whatever for her and failed to pay the same over; that this proceeding is by its nature a very summary one and that the only reason for its exercise by the courts is to preserve the dignity of the court and, in a proper case, to compel its officers, lawyers, to do their duty; that, where the relation of attorney and client is not conceded to exist and where the receipt of any money on the part of the attorney for the person claiming it is not conceded, the court cannot, in the very nature of the matter, obtain any jurisdiction, and that, an attorney has the same right to have his day in' court in the forum to which all litigants must come and to be brought in by the method by which, they must be brought into court for the purpose of determining the issues thus raised as any other person against whom relief is sought. It is also urged on behalf of White that he could not be held in contempt for refusing to pay over money to an alleged client without first being served with a copy of the order advising him of the amount, a demand being made, and a reasonable opportunity being given him to comply with the terms of the order.
• I have given some time to the examination of this case and, without passing upon or determining the validity of the order by which Mr. Watts was appointed referee herein or the legal right of the court so to do, or whether the facts sworn to by Mrs. Gardner in her affidavit originally were sufficient to bring White into court in the summary manner in which he was brought in, or whether the evidence produced before the referee justified the report made, I have determined that *277there was no jurisdiction in the court to make the order of April 28, 1906, hy which White was adjudged to be in contempt. I have not been cited by the attorney for Mrs. Gardner to, nor have I been able to find, any statute or authority sanctioning the procedure herein had. An attorney is brought into court on an order to show cause why he should not pay over moneys alleged to have been collected for a client, based on the affidavit of the alleged client; and, upon the attorney appearing in court and denying the collection of any money for said applicant or the fact of the affiant being his client, an order is made referring to a referee the matter as to the proofs of the truth of the facts contained in the affidavit upon which the original order was founded; and, upon the coining in of the report of that referee, without service upon the lawyer of a copy of the referee’s report or notice of motion, an order is made, hot directing him to pay certain moneys, but fining him the amount of the money and the .costs of the proceedings and committing him to j ail for contempt. This cannot be done under any statute or precedent that I have been able to find. Bradbury v. Bliss, 23 App. Div. 606; Goldie v. Goldie, 77 App. Div. 12; McComb v. Weaver, 11 Hun, 271; Sandford v. Sandford, .40 id. 140; Code Civ. Pro., §§ 2268, 2269.
The attorney, in any event, is entitled to have first served upon him a certified copy of the order directing him to pay a certain sum of money, before any proceeding can be had against him for contempt for refusing or neglecting to pay it. This was not done in this case, and no pretense of doing so was made. I, therefore, hold that the order adjudging him in contempt and the various resettlements of the same and the commitment issued herein on which he was arrested were invalid, void and of no effect; and an order may be entered, vacating and setting aside the same, with costs to White.
Ordered accordingly.